Citation Nr: 1754241	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel




INTRODUCTION

The Veteran served honorably in the Army National Guard from 1985 to 1994, including a period of initial active duty for training from November 1985 to April 1986 and a period of Active Guard Reserve duty from September 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying, among other issues, the issues currently on appeal.

This case was previously remanded for further development in December 2014 and June 2017.  Upon review of the development conducted, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

As will be discussed below, there is evidence of record suggesting the Veteran's intent to withdraw the knee disability claim currently on appeal.  However, in the absence of written notice to withdraw, the Board finds that the criteria for withdrawal have not been met and that the claim for entitlement to service connection for a knee disability is still on appeal.  38 C.F.R. § 20.204 (b) (2017).








	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran has a right knee disability that is etiologically related to military service.

2. The most probative evidence of record does not demonstrate that the Veteran's sole service-connected disability precludes her from maintaining substantially gainful employment consistent with her educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303.

2.  The criteria for assignment of a TDIU have not been met.  38 U.S.C. §§ 1155 , 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor her representative have raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159  (c)(4).

As noted above, the Veteran's claim was remanded most recently in June 2017.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the Board's remand instructions, the RO scheduled the Veteran for a VA examination concerning the nature and etiology of her claimed right knee disability.  The record reflects that the exam was later cancelled.  The Board acknowledges the Veteran's representative's contention that the exam was cancelled without explanation.  See November 2017 Appellate Brief.  However, there was a note accompanying the cancellation notice explaining that the Veteran refused the exam because she no longer wanted to pursue the claim.  See July 11, 2017, Detroit VAMC Cancellation Notice.

The Board notes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (a).  However, a claimant is required to cooperate fully with VA's efforts.  38 C.F.R. § 3.159 (c)(1).  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (noting that VA has duty to assist the Veteran, not a duty to prove her claim while the Veteran remains passive).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist the Veteran is not a "one-way street," and that, if she desires help with her claim, she must cooperate with VA's efforts to assist).  

Based on the foregoing, the Board finds no reason based on the evidence of record to reschedule the examination and is satisfied that there has been substantial compliance with the June 2017 remand directives.  Therefore, the Board may proceed with adjudicating the Veteran's claim of entitlement to service connection for a right knee disability without prejudice to her.

II.  Legal Analysis-Entitlement to Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 U.S.C. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran has generally contended that she is entitled to service connection for a right knee disability that had its onset at some point in 1993.  See April 2010 Application for Compensation or Pension.

Turning to the evidence of record, the earliest reference to a knee injury was in service treatment records (STR) from March 1985, when the Veteran reported that her right knee "gave out" while walking down stairs.  See March 1985 NAH Fort McClellan Treatment Note.  The Veteran did not recall injuring her knee.  She was diagnosed with a hamstring strain.

The Veteran later sought treatment for a right knee injury in July 1992, after accidentally striking her knee with a shovel.  See July 1992 Camp Grayling Treatment Note.  The Veteran exhibited swelling and bruising.

The Veteran injured her knee again in July 1993 after she was hit in the knee with a ball during a softball game.  The Veteran exhibited swelling and difficulty with range of motion due to pain.  X-ray results were normal, revealing no bone injury, no abnormal soft tissue calcifications, nor large joint effusion.  The Veteran was diagnosed with a contusion.

The Veteran's STRs include reports of comprehensive medical examinations from September 1989 and December 1993, both of which are negative for reports of any claimed knee problem or disorder.

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran had experienced retropatellar pain, crepitation, and had a scope on her right knee.  She reported aching, pain, and tenderness.  The examiner noted that the Veteran used a brace.  She exhibited pain and crepitation throughout the range of motion of the right knee, with repetitive use increasing pain.  She reported flare-ups with heavy use.  An x-ray of the knee was normal.  The examiner diagnosed postoperative chondromalacia of the right knee patella and concluded that it was unlikely that the condition was related to her 1992 in-service injury, but rather resulted from natural age progression. 

The Veteran was afforded another VA examination in April 2015.  The Veteran reported undergoing arthroscopic debridement of her right knee in 2011, after which her symptoms resolved.  She denied any current knee pain but complained of occasional discomfort.  The examiner observed normal range of motion, normal muscle strength, and normal stability.  The examiner found no loss of function and made no other pertinent physical findings, complications, conditions, signs, or symptoms related to a right knee condition.  The examination report noted that March 2012 diagnostic testing revealed the onset of osteoarthritis in the right knee.  The examiner concluded that the Veteran's right knee condition was less likely than not related to military service because the 1993 medical exam subsequent to her knee injuries revealed no right knee pathology and the record contains no evidence of chronicity of symptomatology.

Overall, the Board finds that the evidence of record does not support a finding that the Veteran has a right knee disability that is etiologically related to active military service.

The evidence shows that the Veteran was diagnosed with a knee disability during the appeals period-specifically, postoperative chondromalacia of the right knee patella in 2011.  Therefore, she meets the first requirement of service connection, a current disability.

However, the most probative evidence of record does not show that the Veteran's knee disability is etiologically related to active military service.  The Veteran's STRs include reports of a hamstring sprain in 1985, and knee injuries in 1992 and 1993.  However, these injuries resolved and were not noted on subsequent medical examinations.  Indeed, the 2011 VA examiner concluded that the Veteran's knee condition was the result of natural age progression, and the 2015 VA examiner noted no evidence in the record of chronicity of symptomatology.  Therefore, the Veteran is unable to establish a nexus between her in-service knee injuries and her current disability.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. Accordingly, the Board concludes that service connection for the Veteran's right knee disability is not warranted.

III.  Legal Analysis-Entitlement to a TDIU

VA may grant a TDIU in cases where the schedular rating is less than total, but the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

Where a claimant does not meet the schedular criteria of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

In this case, the Board finds that the preponderance of the evidence is against granting the Veteran's TDIU claim.  The Board notes initially that service connection currently is in effect only for a left shoulder disability, which is evaluated as 20 percent disabling.  Therefore, she does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).  The question, then, is whether there is a plausible basis for concluding that the Veteran's service-connected disability, regardless of age, prevents her from securing and following substantially gainful employment, per 38 C.F.R. § 4.16 (b).

The evidence of record contains TDIU applications from January 2011 and March 2015.  In her January 2011 application, the Veteran provided a work history consisting mainly of clerical and administrative support positions.  Indeed, she served in an administrative occupational specialty in the National Guard.  See DD214.  In her TDIU application, the Veteran asserted that "neck problems, depression, and anxiety" prevented her from securing or following any substantially gainful occupation.  She wrote that her depression and anxiety were getting worse and causing her to miss so much work that she was fired: "I just cannot mentally handle employment, which does effect [sic] my depression even more."  

The Veteran was afforded a VA examination concerning her employability in January 2011.  After examination, the examiner noted that the Veteran was found to have full range of motion in her neck and left upper extremities, and that she was still able to perform sedentary employment.

Of record are two statements from the Veteran's roommate, R.K.  In June 2010, R.K. wrote about the Veteran's struggles with depression and opioid addiction, noting that the Veteran was not able to keep a job due to depression.  R.K. also wrote that the Veteran experienced neck pain which limited her functional ability and added to her depression.  In a later note submitted in January 2011, R.K. wrote that the Veteran's depression and anxiety had worsened, and suggested that it had inhibited her participation in a VA employment program.

In her March 2015 application, the Veteran wrote that pain from her shoulder after surgery plus her opioid addiction made her miss too much work.  She included with her application a February 2014 letter from her VA psychiatrist, Dr. H.S., who wrote that the Veteran suffers from Major Depressive Disorder and Attention Deficit Hyperactivity Disorder.  He opined that her psychiatric symptoms are of a severity which hinders her occupational functioning, as demonstrated by the fact that she had not been able to sustain employment for more than brief periods since under his care.

The Veteran was later afforded a VA examination concerning her left shoulder disability in June 2015.  The Veteran reported left shoulder pain and stiffness resulting in functional loss, and the examiner noted that the condition is complicated by a non-service connected left shoulder muscle tear that was treated with surgery in 2009.  The examiner noted that her shoulder is treated with Motrin as needed, but was otherwise in stable condition.  The examiner observed pain on motion but concluded that it does not result in or cause functional loss.  Diagnostic results showed arthritis in the left shoulder.  The examiner opined that the functional impact of the Veteran's shoulder disability was limited left shoulder motion and limited lifting capacity with the left hand.

Based on the foregoing, the Board finds that the Veteran's service-connected shoulder disability is not what has prevented her from securing and following substantially gainful employment; rather, the most probative evidence of record shows that it is primarily the Veteran's non-service connected mental health condition that has rendered her unemployable.  

Accordingly, the Board declines to remand the Veteran's claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis, and the claim of entitlement to a TDIU is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C. §5107.
ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


